Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 Status of Claims
This communication is a first action, non-final rejection on the merits. Claims 1, 5, and 11-12 as amended, are currently pending and have been considered below. Claims 2-4, 6, 8-10, and 13-18, as previously filed, are currently pending and have been considered below. Claim 7 has been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier (US 2014/0379214; hereinafter Schallmeier) in view of Correnti (USP 10,474,904; hereinafter Correnti) and in further view of Seimiya et al. (US 2020/0122718; hereinafter Seimiya).
Regarding Claim 1:
Schallmeier discloses a controller for controlling a garage mode, the controller comprising: 
an information transmission port configured to receive vehicle environment information and vehicle state information (Schallmeier, Para. [0025], Schallmeier discloses an electronic control unit (ECU) which receives vehicle environment information (GPS) and vehicle state information (vehicle speed)); and 
in response to determining that the vehicle is in a cramped place, generate and transmit via the information transmission port a garage mode control signal (Schallmeier, Para. [0025], Schallmeier discloses in response to reaching the parking area (i.e. cramped space) the park mode is activated), the garage mode control signal being configured to trigger a garage mode in which the vehicle is controlled depending on at least one vehicle control parameter for the garage mode, the at least one vehicle control parameter including a vehicle speed limit (Schallmeier, Para. [0023], [0024], Schallmeier discloses activation of the parking mode includes a signal to activate the parking mode and a speed threshold (i.e. vehicle control parameter)).  
Correnti, in the same field of endeavor of vehicle control, discloses an internal processor configured to: determine whether a vehicle is in a cramped place based on the vehicle environment information, the cramped place being a place in which objects are within a threshold proximity of the vehicle (Correnti, Column 9, Lines 15-21, Correnti discloses determining the vehicle is in a garage based on sensor data gathered by one or more sensors including motion, temperature, pressure or weight, or audio sensors).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include determining whether a vehicle is in a cramped place, such as a garage, as disclosed by Correnti in order to determine the location of the vehicle, (Correnti, Column 9 Lines 3-27).
Seimiya, in the same field of endeavor of vehicle control, discloses determine, in the garage mode, that a vehicle speed is increasing towards the vehicle speed limit value, and, in response thereto, generate a signal configured to activate a vehicle braking system to brake the vehicle (Seimiya, Para. [0049-0050], Seimiya discloses reducing the vehicle speed by braking when the vehicle speed increases towards a target vehicle speed upper limit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include reducing speed by braking when the vehicle speed accelerates towards a speed limit value as disclosed by Seimiya in order to reduce the inconvenience felt by the driver, (Seimiya, Para. [0051]).
Regarding Claim 2:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 1.
Correnti, in the same field of endeavor of vehicle control, discloses wherein the vehicle environment information includes a parking radar signal (Correnti, Column 6, Lines 24-48; Column 9, Lines 15-21, Correnti discloses sensors for detecting the parking environment).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include a sensor for sensing the parking environment as disclosed by Correnti in order to determine the location of the vehicle, (Correnti, Column 9 Lines 3-27).
Regarding Claim 3:
The combination of Schallmeier, Correnti, and Seimiya disclose the controller according to claim 2.
	Correnti, in the same field of endeavor of vehicle control, discloses wherein the vehicle environment information further includes at least one of an ambient brightness signal and a rain quantity sensor signal (Correnti, Column 20, Lines 7-24, Correnti discloses a rain sensor and a light sensor for gathering environmental information).
Regarding Claim 4:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 1.
Schallmeier further discloses wherein the vehicle state information includes at least one of…a vehicle speed…(Schallmeier, Para. [0009], Schallmeier discloses vehicle state information includes at least vehicle speed).
Regarding Claim 5:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 1.
Schallmeier further discloses the vehicle control parameter includes a vehicle speed limit value (Schallmeier, Para. [0009], Schallmeier discloses a vehicle speed threshold (i.e. limit value)),
the vehicle control parameter is determined based on the vehicle state information (Schallmeier, Para. [0009], Schallmeier discloses the vehicle speed threshold (i.e. control parameter) is calculated and compared to the vehicle speed).
Seimiya, in the same field of endeavor of vehicle control, discloses a target gear, a motive power source target torque, and a target braking force (Seimiya, Para. [0004], Seimiya discloses parking support system performs vehicle operations with parameters set such as target speed, target driving force (i.e. torque), and target braking force).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include vehicle state information comprising engine output, braking force, etc. as disclosed by Correnti in order to determine the location of the vehicle, (Correnti, Column 9 Lines 3-27).
Regarding Claim 9:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 1.
Seimiya, in the same field of endeavor of vehicle control, discloses wherein the garage mode control signal further includes at least one of an audio signal and a video signal configured to prompt a driver about the garage mode (Seimiya, [0027], Seimiya discloses the human machine interface displays information associated with the parking assistance device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include displaying information regarding the parking mode of the vehicle as disclosed by Correnti in order to determine the location of the vehicle, (Correnti, Column 9 Lines 3-27).
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, with the exception of human-machine interface connected to the controller so as to enable signal transmission (Seimiya, [0027], Seimiya discloses the human machine interface displays information associated with the parking assistance device), and is therefore rejected on the same premise.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier t to include displaying information regarding the parking mode of the vehicle through a human machine interface as disclosed by Correnti in order to determine the location of the vehicle, (Correnti, Column 9 Lines 3-27).
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 2.
Schallmeier further discloses wherein the vehicle environment information further includes at least one of camera information, GPS information, and vehicle separation sensor information (Schallmeier, Para. [0025], Schallmeier discloses an electronic control unit (ECU) which receives vehicle environment information (GPS)).  
Regarding Claim 16:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 5.
Schallmeier further discloses wherein the internal processor automatically adjusts the vehicle control parameter based on the vehicle state information (Schallmeier, Para. [0009], Schallmeier discloses the vehicle speed threshold (i.e. control parameter) is calculated and compared to the vehicle speed).  
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view Correnti in view of Seimiya and in further view of Seo et al. (US 2018/0162385; hereinafter ‘385).
Regarding Claim 6:
The combination of Schallmeier, Correnti, and Seimiya disclose the controller according to claim 5.
‘385, in the same field of endeavor of vehicle control, discloses wherein (i) the vehicle speed limit value when the vehicle is advancing is approximately 20 kph and (ii) the vehicle speed limit value when the vehicle is reversing is approximately 5 - 10 kph (‘385, Para. [0070-0071], Fig. 3A, Table 1, ‘385 discloses a maximum speed for advancing or reversing during automatic parking, based on sensor detection distance, to be approximately 7 kph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include speed limit values of less than 7 kph during automatic parking as disclosed by ‘385 in order to for the vehicle to brake in time to avoid obstacles or vehicles during parking, (‘385, Para. [0070-0071]).
Regarding Claim 10:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 1.
Schallmeier further discloses …one of integrated in a vehicle controller and connected to the controller so as to signal transmission, the vehicle controller being one of (i) a whole-vehicle controller (Schallmeier, Para. [0025], Schallmeier discloses the ECU receives all sensor data and is a whole-vehicle controller).
‘385, in the same field of endeavor of vehicle control, discloses wherein the controller is operably connected to a vehicle data bus (‘385, Fig. 8, ‘385 discloses a data bus connecting the controller to sensors).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier  in view of Correnti and in further view of Seimiya and yet in further view of Seo et al. (US 2018/0022345; hereinafter Seo).
Regarding Claim 15:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 5.
Seo, in the same field of endeavor of vehicle control, discloses wherein the vehicle control parameter is determined further based on a factor of the vehicle environment information (Seo, Para. [0020-0021], Seo discloses weather conditions affect the automatic parking mode (i.e. control parameter)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include vehicle control parameters based on the vehicle environment as disclosed by Seo in order to properly automatically park the vehicle, (Seo, Para. [0021]).
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view Correnti in view of Seimiya and in further view of ‘385 and yet in further view of Seo et al. (US 2018/0022345; hereinafter Seo)
Regarding Claim 17:
The combination of Schallmeier, disclose the controller according to claim 6.
Seo discloses wherein the internal processor automatically adjusts the vehicle speed limit value based on the vehicle environment information (Seo, Para. [0020-0021], Seo discloses weather conditions affect the automatic parking mode and therefore affects the speed limit values performed by the automatic parking).  
Claims 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view of Correnti in further view of Seimiya and yet in further view of Hwang.
Regarding Claim 8:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 1.
Hwang, in the same field of endeavor of vehicle control, discloses in response to an accelerator pedal not being depressed by a driver, the garage mode control signal is further configured to set a vehicle braking system to a braking standby state in which a gap between a brake caliper and a brake disc is reduced (Hwang, Para. [0499-0502], Hwang discloses the system performs automatic (i.e. automatic braking and speed control) parking based on driving information and parking information, and therefore the automatic parking system would put the braking system in a state as needed based).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include not braking when the accelerator is not depressed as disclosed by Hwang in order to safely park the vehicle, (Hwang, Para. [0487]).
Regarding Claim 14:
The combination of Schallmeier, Correnti, and Seimiya discloses the controller according to claim 4.
Hwang, in the same field of endeavor of vehicle control, discloses wherein the vehicle state information comprises all of the braking torque, the motive power source torque, the motive power source rotation speed, the vehicle speed, the wheel speed, the current gear, the degree of opening of the accelerator pedal, the braking signal switch and the steering wheel rotation angle (Hwang, Para. [0235-0237], Hwang discloses the sensors sense a status of the entire vehicle which include braking, wheels, vehicle speed, acceleration, engine, and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include vehicle state information as disclosed by Hwang in order to safely park the vehicle, (Hwang, Para. [0487]).
Regarding Claim 18:
	The combination of Schallmeier, Correnti, Seimiya and Hwang disclose the controller according to claim 8.
Hwang, in the same field of endeavor, discloses in response to the accelerator pedal not being depressed by the driver, the garage mode control signal is further configured to set the vehicle braking system to a critical braking state (Hwang, Para. [0499-0502], Hwang discloses the system performs automatic (i.e. automatic braking and speed control) parking based on driving information and parking information, and therefore the automatic parking system would put the braking system in a state as needed based).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include preparing braking when the accelerator is not depressed by the driver as disclosed by Hwang in order to safely park the vehicle, (Hwang, Para. [0487]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664